Ellenbogen, J.,
In an opinion filed by Judge Thomas M. Marshall in this case, it was held that plaintiff could not maintain this action because, as alleged in her statement of claim, she was a resident of the kingdom of Hungary, and therefore an enemy alien, and as such she could not sue in the Federal or State courts, under the provisions of the Trading with the Enemy Act of October 6, 1917, 40 Stat. at L. 411.
By permission of the court, plaintiff, through her attorney-in-fact has filed an amendment alleging that she is “a resident of that part of Czechoslovakia known as Carpatho-Russia, sometimes designated on the maps as Carpatho-Ukraine, which territory has now been liberated by Russia and which territory is now being governed by the Czechoslovak government”. Under the peace treaties following the first world war, CarpathoRussia became a part of Czechoslovakia. It was occupied in 1941 by Axis and Hungarian troops, but this occupation has never been recognized by the United States.
If the averments contained in the amended statement of claim are true, plaintiff is not an enemy alien and is therefore entitled to maintain this action. The rule to show cause will be made absolute and the amendment will be allowed.

*443
Order of court

And now, to wit, May 1,1945, the rule to show cause is made absolute and the amendments to the statement of claim theretofore filed are allowed.